 1                                                     The Honorable Ricardo S. Martinez

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
      AMAZON.COM, INC., a Delaware
 8    corporation,                                No. 2-20-cv-01662-RSM
 9                          Plaintiff,            ORDER GRANTING
                                                  AMAZON’S MOTION FOR
10          v.                                    EXTENSION OF DEADLINES
                                                  AND FOR RULE 26(f)
11    KELLY FITZPATRICK, an individual;           CONFERENCE, INITIAL
      SABRINA KELLY-KREJCI, an individual;        DISCLOSURES, AND JOINT
12    KANG WANG, an unknown entity, d/b/a         STATUS REPORT
      SEVENSTAR;
13    PUTIAN WEISEN TRADING CO., LTD, an
      unknown entity, d/b/a LWENSTORE; JOSE A.    NOTE ON MOTION CALENDAR:
14                                                APRIL 28, 2021
      PAGAN, an individual, d/b/a GAM SPORTS;
15    YAN RUIQUN, an individual, d/b/a
      KALOSUHA; JESSE A. FASNACHT, an
16    individual, d/b/a BRADYYER; BRADY
      MICHAEL ABBOTT, an individual;
17    ZHUXIUBING, an unknown entity, d/b/a
      GOGO TRENDY; CHENMAOQING, an
18
      unknown entity, d/b/a MYERH STORE;
19    QUANFUWOWANGLUOKEJI (SHENZHEN)
      YOUXIANGONGSI, an unknown entity, d/b/a
20    KEABIE; JINJIANGSHI OUSAIER TRADE
      CO., LTD, an unknown entity, d/b/a WINJOY
21    MALL;
      JINANSHITIANQIAOQUNATAISHANGMA
22    OYOUXIANGONGSI, an unknown entity,
      d/b/a BIIKII;
23    HANDANSHIHANSHANQUZUOCHANGM
      AOYIYOUXIANGONGSI, an unknown entity,
24    d/b/a GBEEGBEE,

25                          Defendants.

26

27
     ORDER GRANTING AMAZON’S MOTION FOR
     EXTENSION OF EARLY CASE DEADLINES - 1                        Davis Wright Tremaine LLP
                                                                     920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-01662-RSM)                                          Seattle, WA 98104-1640
                                                                206.622.3150 main ꞏ 206.757.7700 fax
 1           This matter came before the Court on consideration of Plaintiff Amazon.com, Inc.’s

 2    (“Amazon”) Motion to Extend Deadlines for the parties’ Rule 26(f) Conference, Initial

 3    Disclosures, and Joint Status Report (“Motion”), and for good cause shown, it is hereby

 4    ORDERED that:

 5           The Motion is GRANTED. The Court extends the deadlines for the parties to confer

 6    under Federal Rule of Civil Procedure 26(f), serve initial disclosure under 26(a)(1), and file a

 7    joint status report under Federal Rule of Civil Procedure 26(f) and Local Civil Rule 26(f), as

 8    follows:

 9     Deadline                         Current Date                    Proposed Extended Date
10     FRCP 26(f) Conference            May 3, 2021                     August 2, 2021
11     Initial Disclosures Pursuant
       to FRCP 26(a)(1)                 May 10, 2021                    August 8, 2021
12
       Combined Joint Status
13     Report and Discovery Plan
       as Required by FRCP 26(f)        May 18, 2021                    August 16, 2021
14     and Local Civil Rule 26(f)

15

16
             DATED this 30th day of April, 2021.
17

18

19                                                  A
                                                    RICARDO S. MARTINEZ
20
                                                    CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
     ORDER GRANTING AMAZON’S MOTION FOR
     EXTENSION OF EARLY CASE DEADLINES - 2                                     Davis Wright Tremaine LLP
                                                                                  920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-01662-RSM)                                                       Seattle, WA 98104-1640
                                                                             206.622.3150 main ꞏ 206.757.7700 fax
 1    Presented this 28th day of April, 2021.

 2
      DAVIS WRIGHT TREMAINE LLP
 3    Attorneys for Amazon.com, Inc.
 4
      By s/ Sarah Cox
 5    Sarah Cox, WSBA #46325
      Lauren B. Rainwater, WSBA #43625
 6    Anna Buono, WSBA #56580
      920 Fifth Avenue, Suite 3300
 7    Seattle, WA 98104-1604
      Tel: (206) 622-3150
 8    Fax: (206) 757-7700
      Email: sarahcox@dwt.com
 9            laurenrainwater@dwt.com
              annabuono@dwt.com
10
      Scott R. Commerson, pro hac vice
11    DAVIS WRIGHT TREMAINE LLP
      865 S Figueroa Street, Suite 2400
12    Los Angeles, CA 90017
      Tel: (213) 633-6890
13    Email: scottcommerson@dwt.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING AMAZON’S MOTION FOR
     EXTENSION OF EARLY CASE DEADLINES - 3        Davis Wright Tremaine LLP
                                                     920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-01662-RSM)                          Seattle, WA 98104-1640
                                                206.622.3150 main ꞏ 206.757.7700 fax
